Citation Nr: 1603436	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  15-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite of the lower extremities.

2.  Entitlement to service connection for residuals of frostbite of the upper extremities.

3.  Entitlement to service connection for a left foot disability, to include residuals of frostbite.

4.  Entitlement to service connection for a right foot disability, to include residuals of frostbite.

5.  Entitlement to service connection for a disability manifested by swelling of the right hand and fingers.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1992 until his retirement in March 2013.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, the Veteran testified at a hearing at the Board; a transcript is in the record.

The Board observes that the Veteran's representative testified at the aforementioned Board hearing that the Veteran had "neurologic signs and symptoms, muscle pain, joint pain" as a result of service in Southwest Asia during the Gulf War.  The representative further acknowledged that such a claim had never been addressed by the RO.  See Board Hearing Tr. at 5-6.  To the extent that the Veteran desires to file a claim under 38 C.F.R. § 3.317 other than for the symptoms addressed herein, he is advised that a complete claim on an application form prescribed for the purpose is required for all types of claims.  38 C.F.R. § 3.155.  This matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran has Raynaud's of the bilateral hands which is attributable to his exposure to cold in service; otherwise, the Veteran is not shown to have upper extremity disability, to include due to residuals of frostbite.

2.  The Veteran is not shown to have residuals of frostbite of the lower extremities.

3.  The Veteran is not shown to have a right foot disability, to include residuals of frostbite.

4.  The Veteran is not shown to have a left foot disability, to include residuals of frostbite.


CONCLUSIONS OF LAW

1.  Service connection for Raynaud's of the bilateral hands is warranted; otherwise, service connection for a disability of the upper extremities is not warranted.  §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  Service connection for residuals of frostbite of the lower extremities is not warranted.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  Service connection for a right foot disability, to include residuals of frostbite is not warranted.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

4.  Service connection for a left foot disability, to include residuals of frostbite is not warranted.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in December 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded a VA examination in August 2013 which addressed the bilateral upper and lower extremities and residuals of cold injury.  Although the Veteran's representative requested a specific Gulf War examination, for the reasons discussed below, the Board finds the August 2013 examination adequate.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show the Veteran was seen in February 1998 and reported he had a problem with intermittent numbness in his fingertips following cold exposure in 1993.  It was noted he had been out in the field the previous week and the numbness was more persistent.  It was indicated there was no history of frostbite.  An examination found paresthesias in both hands at the fingertips.  The assessment was intermittent paresthesias with no evidence of a specific problem.  The Veteran was seen on a number of occasions between July and November 2012 for complaints involving the fingers and right hand.  In November 2012 he related a history of frostbite at Ft. Drum.  The assessments included swelling of the fingers, tingling and pain in the hand.  On December 2012 report of medical history, the Veteran reported a history of numbness or tingling and foot trouble.  It was noted the numbness and tingling related to frostbite.  On the December 2012 retirement examination, the upper and lower extremities were abnormal.  It was indicated this referred to right shoulder, knee and toe pain.  

Service department records show the Veteran was seen in July 2013 and reported mild pain and morning stiffness of the right middle finger.  The assessment was swelling of the fingers, right middle finger, resolving, of unknown etiology.  No evidence of joint involvement or synovitis was present.

On August 2013 VA examination of the hand and fingers, the Veteran reported he had occasional tingling in his right hand since shoulder surgery in service.  An examination showed no limitation of motion or painful motion of the fingers or thumbs.  The examiner concluded there was no objective evidence to support a diagnosis of a right hand condition.  It was stated the Veteran did not have a hand or finger condition.

A VA examination of the feet was conducted in August 2013.  The Veteran reported he developed minor frostbite of the hands and feet in service.  He said he had pain for up to several weeks and continued to have cold sensitivity, but required no medical attention.  He stated he was given inserts for his shoes in service.  The examiner commented that the Veteran did not have a foot condition.  

On August 2013 VA examination for cold injury residuals, the Veteran asserted that while performing guard duty in 1993, he developed minor frostbite of the hands and feet.  He stated he was not hospitalized, but that he had pain for several days to weeks.  He reported he required no medical attention, and the examiner indicated that all medical records were silent.  X-rays of the hands and feet were negative.  The examiner opined that the Veteran did not have and had never had a diagnosis of a cold injury.  

During the September 2015 hearing before the undersigned, the Veteran submitted a report of a VA rheumatology consultation in June 2015 that found the Veteran had Raynaud's of the bilateral hands.  It was noted the Veteran presented with nodules involving the tips of the fingers of his left hand and swelling that started about 2011.  It was stated he had had Raynaud's for 20 years, ever since he had frostbite in service.  The Veteran indicated that a physician in service told him to monitor the condition.  Examination revealed nodules in the tip of the distal interphalangeal joints bilaterally.  An examination of the wrists, hands, ankles and feet was normal.  The assessment was the Veteran had Raynaud's of the bilateral hands in the absence of any history, laboratory or clinical finding of systemic autoimmune connective tissue disorder.  Medication was prescribed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The record confirms that the Veteran reported while he was in service that he had been exposed to the cold during service.  The service treatment records document he had ongoing complaints of numbness and tingling of the right hand and right middle finger.  The Board acknowledges that the August 2013 VA examination demonstrated that the Veteran did not have any hand or finger disability.  However, the Veteran submitted a report of a VA rheumatology consultation which demonstrated he had Raynaud's of the bilateral hands.  Under the circumstances, and resolving all reasonable doubt in his favor, the Board finds that service connection for Raynaud's of the bilateral hands is warranted.  As the record shows no other disability or manifestations of upper extremity or right hand disability, the Board concludes this grant incorporates all his upper extremity complaints.

The Veteran also indicated during his hearing that service connection for an upper extremity disability may be due to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  However, the Veteran's complaints have been determined to result from a known clinical diagnosis of Raynaud's, rather than due to an undiagnosed disability.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are inapplicable here.

To the extent that the Veteran testified that he believes the swelling in his hands is a distinct problem from the Raynaud's, a separate undiagnosed disability manifested by swelling in the hands must be denied because there are no objective indications of such chronic disability as defined in 38 C.F.R. § 3.317.  A review of the record, including VA examination of the upper extremities reveal no signs in the medical sense of objective evidence perceptible to an examining physician, or other, non-medical indicators that are capable of independent verification.  

The remaining claims involve service connection for frostbite of the lower extremities and bilateral foot disability, to include residuals of frostbite.  While it is true that he reported in service that he had experienced numbness in the fingertips after he had been exposed to the cold, there is no indication in the service treatment records of any frostbite complaints pertaining to the lower extremities, to include the feet.  In addition, following the August 2013 VA examinations, it was specifically concluded the Veteran did not have any disability of the feet or any residuals of a cold injury.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Based on the above, entitlement to service connection for an undiagnosed illness manifested by numbness and a burning sensation in the feet must be denied because there are no objective indications of chronic disability as defined in 38 C.F.R. § 3.317 because there are no signs in the medical sense of objective evidence perceptible to an examining physician, or other, non-medical indicators that are capable of independent verification.  On August 2013 VA examination of the lower extremities, the examiner specifically found "[n]o . . . physical findings.  No evidence exists other than Veteran's subjective comments."  As the examiner's findings were based on examination after reviewing the claims file and noting the Veteran's description of his symptoms, the findings indicating no objective evidence or non-medical indicators capable of independent verification are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

The Veteran is competent to testify as to his observations.  However, even if competent testimony as to perceived lower extremity numbness and a burning sensation is credible, 38 C.F.R. § 3.317(a)(3) indicates that a finding that signs or symptoms constitute objective indications of chronic disability requires either objective evidence perceptible to an examining physician or non-medical indicators that are capable of independent verification.  Given this lack of objective indications of chronic disability relating to lower extremity numbness and a burning sensation as neurologic or any other type of sign or symptom of manifestation of undiagnosed illness, the weight of the evidence is against a finding of entitlement to undiagnosed illness manifested by lower extremity numbness.  The Board also notes that the normal examination findings reflect that no disability relating to burning and numbness became manifest to a degree of 10 percent or more as required by 38 C.F.R. § 3.317(a)(1)(i).

Accordingly, the claims for service connection for frostbite the lower extremities or a bilateral foot disability, to include residuals of frostbite, must be denied.



ORDER

Service connection for Raynaud's of the bilateral hands is granted.

Service connection for residuals of frostbite of the lower extremities is denied.

Service connection for a right foot disability, to include residuals of frostbite, is denied.

Service connection for a left foot disability, to include residuals of frostbite, is denied.

Service connection for a disability manifested by swelling of the right hand and fingers, other than Raynaud's, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


